Citation Nr: 0506368	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The appellant claims that her deceased spouse had service in 
the Philippine Commonwealth Army in the service of the United 
States during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that her deceased spouse did not 
have qualifying service as a veteran.

In March 2003, the Board denied the claim.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  A July 2004 Order of 
the Court vacated the Board's decision and remanded the 
matter for readjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203. These 
regulations have their basis in statute, at 38 U.S.C. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

Documents of record show the alleged veteran spelled his 
surname with the letter "O" at the fourth letter.  Other 
records, however, such as the Certificate of Death, establish 
the surname of the alleged veteran is also spelled with the 
letter "U" at the fourth letter.  The service department 
has not considered the latter spelling to verify service.  

Another discrepancy involves the alternate spelling of the 
alleged veteran's mother's first name.  The alleged veteran's 
mother's first name is spelled with the letter "C" at the 
sixth letter, but on the appellant's marriage certificate the 
name is spelled with the letter "S" at the sixth letter.    

Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) (observing that if there is reason 
to believe that information provided to service department 
was erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the United States Army 
Reserve Personnel Command (ARPERSCOM, 
formerly ARPERCEN) and request 
reverification of service.  The request 
should clearly document consideration of 
all personal information not previously 
considered, including the alternate 
spellings of the alleged veteran's 
surname and the alternate spelling of his 
mother's first name, as discussed above.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



